UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6255


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHN L. BROWER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:02-cr-00021-JAB-1)


Submitted:   June 20, 2013                  Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John L. Brower, Appellant Pro Se.       Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John   L.   Brower   appeals   the   district     court’s    order

denying his motion for reduction of sentence, pursuant to 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no abuse of discretion by the district court.                  Accordingly, we

affirm for the reasons stated by the district court.                      United

States   v.     Brower,   No.   1:02-cr-00021-JAB-1      (M.D.N.C.      Feb.   5,

2013); see United States v. Munn, 595 F.3d 183, 187 (4th Cir.

2010).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in    the   materials

before   this    court    and   argument   would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                       2